Judgment unanimously affirmed. Memorandum: The court did not err in denying defendant’s motion to suppress his statements. Defendant claims that the People were required to adduce proof of his mental condition in order to permit the court to determine the issue of waiver. Defendant’s contention must be rejected. Defendant had the burden of persuasion once the People established the legality of police conduct and defendant’s waiver (People v Love, 85 AD2d 799, affd 57 NY2d 998). Defendant offered no evidence and thus did not meet that burden. Whether defendant acted under extreme emotional disturbance was an issue for the jury, and its rejection of the defense was not against the weight of evidence (People v Casassa, 49 NY2d 668, cert denied 449 US 842). Finally, the sentence of 20 years to life was not harsh and excessive (see, People v Farrar, 52 NY2d 302). (Appeal from judgment of Oneida County Court, Murad, J.—murder, second degree.) Present—Denman, J. P., Boomer, Pine, Balio and Lowery, JJ.